DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant argues that because claims 94-98 directly or indirectly depend from claim 90, the proteasome inhibitor or alkylating agent recited by claims 94-98 is thus administered further to the dexamethasone recited by claim 90. As such, claims 94-98 encompass or read on the elected species of dexamethasone and should not be withdrawn for consideration. In response, the Examiner disagrees. The election of dexamethasone (claim 77) as the one or more additional active agents (canceled claim 75) selected from rituximab  claim 76, a protease inhibition (claim 78), wherein the protease inhibitors are recited in claims 79-83 renders the subject matter of from rituximab and a protease inhibition selected from the protease inhibitors recited in claims 79-83 withdrawn as being drawn to non-elected species. Therefore, the species further or additional active agents recited in claims 94-98 remain withdrawn as being drawn to nonelected species. 

				Claim Status
Claims 64-74, 76-90 are pending.  Claims 65, 70-74, 76, 78-83, 94-98 and 101-108 are withdrawn. Claims 1-63 and 75 are canceled.  Claims 64, 66-69, 75, 77, 84-93, and 99-100 are pending and are under examination. The amendment filed on 05/11/2021 in response to the Non-Final office Action of 11/12/2020 is acknowledged and has been entered.


Action Summary
The object to claims 64, 66-69, 75, 77, 84-93, and 99-100 are withdrawn because Applicant admitted on the record that  (S)-3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindolin-2-yl)piperidine-2,6-dione, which has the following structure:

    PNG
    media_image1.png
    296
    310
    media_image1.png
    Greyscale
and  

    PNG
    media_image2.png
    245
    678
    media_image2.png
    Greyscale
 are the same compound. 
Claims 64, 75, 77, 84-90, 92-93, and 99-100 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al. (US2011/0196150) are maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 64, 75, 77, 84-90, 92-93, and 99-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al. (US2011/0196150).
Man et al. teaches a method of treating various cancers comprising administering to a patient in need thereof a therapeutically effective amount a compound of the formula (I), or a pharmaceutically acceptable salt, solvate or stereoisomer thereof, see paragraphs [0020], [0024], and [0024]. Man et al. teaches the compounds are useful for treating multiple myeloma, see paragraph [0128]. Man et al teach among the list of cancers are multiple myeloma, smoldering myeloma, indolent myeloma refractory or resistant to chemotherapy or radiation, see para [0127] & [0128]. Moreover, Man et al. teaches the following compound 5.61

    PNG
    media_image3.png
    298
    1186
    media_image3.png
    Greyscale
as one of the preferred compound of the formula (I), see para [0485]. The pharmaceutically acceptable salt includes hydrochloride, see para [0095]. Additionally, Man et al. teaches One or more second active ingredients or agents can be used in the methods and compositions including bortezomib, see para [0159], dexamethasone,, see paragraph [0160], glucocorticoids, see para [00170]. One or more active agent or ingredient encompass a combination of bortezomib and dexamethaxone. Man et al also teach in the case of blood cancers (e.g., multiple myeloma), few chemotherapy fails and bone-marrow transplantation is not an option, see para [0004] & [0127] and kits comprising cells or blood for transplantation, see para [0225]. On would reasonably expect the compound taught by Man et al. to be administered as maintenance therapy to patients with multiple myeloma following the transplantation of autologous bone marrow and administered the compound in combination with dexamethasone as salvage therapy for low risk post transplantation and administered the compound during the transplantation of autologous peripheral blood progenitor cell. Man et al. teaches the compound is administered daily  in a single dose in a four weeks cycle, see paragraph [0179], in the amount from about 1mg to about 20mg for three weeks followed by one week (seven days) rest, wherein the cycle last four weeks( 28 days) , see paragraph [0180], in table or capsule form, see paragraph [0197].  Man et al. teaches pharmaceutical compositions can be used in the preparation of individual, single unit dosage forms including oral, tablets, capsule, see para [0186].
Man et al do not specifically teach compound 5.61 for treating multiple myeloma. Man et al. clearly teaches compounds tested for TNF-α inhibitory activities include 5.61 as having IC50 values ranged from 0.02 nM to about 2 µM, see para [1266]-[1267]. Additionally, Man et al. teaches the compounds that can control angiogenesis or inhibit the production of certain cytokines, including TNFα, may be useful in the treatment and prevention of various diseases and conditions, see para [0007] including multiple myeloma, see para [0127].
It would have been prima facie obvious to one of ordinary skill at the time the invention was made to use compound 5.61 for treating multiple myeloma to give Applicant’s claimed method. One would have been motivated to so because Man et al. teaches compound 5.61 can . 

Claims 66, 67, 68, 69, and 91 are rejected and claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al (US2011/0196150) as applied to claims 64, 75, 77, 84-90, 92-93, and 99-100 in the 103 set forth above in view of Lopez-Girona et al, Leukemia (June 15, 2012) 26, 2326–2335.
The teachings of Man et al. has been discussed in the above 103.
Man et al. does not teach multiple myeloma that is Revlimid-resistant. 
	Lopez-Girona et al teach myeloma is resistant to lenolidomide (aka Revlimid), see Abstract.   
It would have been prima facie obvious to one of ordinary skill at the time the invention was made to modify the method taught by Man et al. to include sub-patient population of multiple myeloma resistant to lenolidomide . One would have been motivated to so because not only Man et al teach compound 5.61 can be used for treating myeloma (including smoldering myeloma and indolent myeloma) refractory or resistant to chemotherapy or radiation and because Lopez-Girona et al teach myeloma is resistant to lenolidomide (aka Revlimid), see Abstract. The skilled artisan would reasonably expect compound 5.61 to effectively treat treating relapsed or refractory multiple myeloma resistant to Lenalidomide as the chemotherapy with success. 
	
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Man purportedly describes a large number of compounds (more than 200 exemplary compounds, including the claimed compound in Example 5.61); Man purportedly describes in paragraph [0127] that the compounds provided therein (not the claimed compound specifically) are useful for treating cancers including multiple myeloma; and Man purported describes in NAI-1516138856v1 Application No. 16/529,233Page 10 of 12paragraphs [0159] and [0160] a large number of second active agents including bortezomib and dexamethasone that can be combined with the compounds provided therein (not the claimed compound specifically). See also Office Action, page 5. The Examiner, however, has not shown why a person of ordinary skill in the art would have specifically selected the claimed compound over other compounds for specifically treating multiple myeloma over other diseases, much less further in combination with bortezomib and/or dexamethasone specifically. Applicant respectfully submits that the Examiner's focus on Example 5.61, multiple myeloma, and bortezomib and/or dexamethasone is entirely based on the hindsight knowledge of the instant application, and that the rejection should be withdrawn for this reason alone. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Man et al. clearly teaches compound 5.61 (claimed compound) as having excellent TNF-α inhibitory activity IC50 
Applicant argues even assuming that a person of ordinary skill in the art would have somehow been led to the claimed method based on the general description of Man, the unexpected results achieved by the claimed combination treatment would rebut any presumption of obviousness that may have been established by Man. As evidence, Applicant submits herewith Amatangelo et al., "Iberdomide (CC-220) Has Synergistic Anti-Tumor and Immunostimulatory Activity Against Multiple Myeloma in Combination with Both Bortezomib and Dexamethasone, or in Combination with Daratumumab in Vitro", Blood 2018, 132:1935 ("Amatangelo"), as Exhibit A, and Lonial et al., "First clinical (phase lb/2a) study of iberdomide (CC-220; IBER), a CELMoD, in combination with dexamethasone (DEX) in patients (pts) with relapsed/refractory multiple myeloma (RRMM)", Journal of Clinical Oncology 2019, 37, no. 15_suppl, 8006 ("Lonial"), as Exhibit B. Amatangelo reports that the claimed compound (iberdomide, also known as CC-220) has synergistic anti-tumor and inununostimulatory activity against multiple myeloma in combination with both bortezomib (a proteasome inhibitor) and dexamethasone. ines 8-12. Lonial reports the preliminary results of an ongoing clinical trial of iberdomide in combination with dexamethasone in patients with relapsed/refractory multiple myeloma. Particularly, the combination has shown clinical efficacy of 31% of overall response, 51% of clinical benefit, and 88% of disease control. Exhibit B, pages 2-3. Furthermore, with regard to combination with rituximab that is currently withdrawn from consideration, the data in FIG. 13 and Example 6.2.5 on pages 109-110 of the as-filed specification show that Compound I-S combined with rituximab in synergistic manner in DoHH2 follicular lymphoma cells, in additive to synergistic manner in Farage DLBCL cells, and in additive manner in Rec-1 MCL cells. Applicant respectfully submits that these synergistic or clinically significant efficacies exhibited by the claimed combinations against myeloma and lymphoma would have been surprising and could not have been predicted based on Man. The rejection should be withdrawn for this additional reason. In response, the Examiner finds Applicant’s argument not persuasive. In particular, none of the references cited Applicant show synergy, The references may state that preclinically, iberdomide (claimed compound) overcomes immunomodulatory drug resistance and has synergy with daratumunab, bortezemib, and dexamethasone. In multiple myeloma However, the references do not provide any objective evidence containing evidence of unexpected result besides statement. MPEP 716.01(c) states “ objective evidence which must be factually supported by an appropriate in vitro is translated to human therapy as the patient claimed is interpreted to be a human patient. Mak et al., Am J Transl Res. 2014; 6(2): 114–118 cited solely to rebut Applicant’s argument teaches due to practical and ethical concerns associated with human experimentation, animal models have been essential in cancer research. However, the average rate of successful translation from animal models to clinical cancer trials is less than 8%. Animal models are limited in their ability to mimic the extremely complex process of human carcinogenesis, physiology and progression. Therefore the safety and efficacy identified in animal studies is generally not translated to human trials, see Abstract. In fact, Man et al. clearly teaches combining the 4'-. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 64 75, 77, 84-90, 92-93, and 99-100 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-77 of US Patent 9,221,788 in view of Man et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the US patent claims are species of the instant claimed compound. 
the US patent claims do not recite administering the compounds for treating cancer including multiple myeloma. In addition, the US patent claims do not recite the limitation of the instant dependent claims. 
 However, Man et al. clearly teaches the utility (treatment of multiple myeloma) by administering compound 5.61 which is the same as the compound of the US patent except the compound of the US patent is the crystal form. Moreover, the teaching of Man et al. covers the instant dependent claim. See the 103 rejections above.  


Claims 64 75, 77, 84-90, 92-93, and 99-100 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 6, 11, and 22 of copending Application No. 13/931,642, now allowed. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application and those of the instant application contain overlapping obvious subject matter. The copending claims recite a method of assessing the efficacy of a compound in treating a disease or disorder, comprising: (a) administering a compound to a subject having the disease or disorder; (b) obtaining a first sample from the subject; (c) determining the level of a IKZF3 in the first sample; and (d) comparing the level of the IKZF3 from step (c) to the level of the same protein obtained from a reference sample, wherein a change in the level as compared to the reference is indicative of the efficacy of the compound in treating the disease or disorder, see claim 6. In addition, the copending claim 11 recites the disease or disorder is multiple myeloma,  and the copending claim 15 recites the compound is thalidomide, lenalidomide, pomalidomide, 3-(5-amino-2-methyl-4-oxo-411-quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindolin-2-yl)piperidine-2,6-dione, a stereoisomer thereof, or a pharmaceutically acceptable salt. 3-(4-((4-(morpholinomethyl) benzyl) oxy)-1-oxoisoindolin-2-yl) piperidine-2, 6-dione is the same compound as the instant claimed 
Moreover, the copending claims do not teach the doses and the dose schedule recited in the instant dependent claims. However, said doses and dose schedules overlap with the dose and dose schedule of man et al. Therefore, a person of ordinary skill in the art looking to treat multiple myeloma would substitute the compound taught by the copending claims with the S-isomer taught by Man et al. using the overlapping dose and dose schedule of Man et al. to successfully treat multiple myeloma. One would have a reasonable expectation of success to use the S-isomer taught by Man et al. instead of the mixture because Man et al. provides the motivation to do so. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 64 75, 77, 84-90, 92-93, and 99-100 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of US Patent 9,309,219 in view of Man et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the US patent claims are species of the instant claimed compound. 
the US patent claims do not recite a method for inhibiting TNF-.alpha. secretion in a patient suffering from cancer, which comprises administering to the patient a TNF-alpha secretion inhibitory effective amount of a compound of formula (I), see claim 1, wherein the 

    PNG
    media_image4.png
    151
    318
    media_image4.png
    Greyscale
as one of the compounds that fall within the scope of the formula (I). However, said compound appears to exist as a racemic mixture which include the claimed compound. 
Moreover, the us Patent claims do not teach the doses and the dose schedule recited in the instant dependent claims. 
However, said doses and dose schedules overlap with the dose and dose schedule of man et al. along with the S-enantiomer of the compound of the US patent claims (see the teaching of Man et al. in the above 103 sections).
 Therefore, a person of ordinary skill in the art looking to treat multiple myeloma would substitute the compound taught by the US claims with the S-isomer taught by Man et al. and using the overlapping dose and dose schedule of Man et al. to successfully treat multiple myeloma. One would have a reasonable expectation of success to use the S-isomer taught by Man et al. instead of the mixture because Man et al. provides the motivation to do so. 
Applicant argues that the double patenting rejections are not obvious over Man for the same reason discussed in the 103 rejection. In response, the Examiner contend the double patenting rejection are obvious for the same reasons disused in the Applicant’s argument and Response to Applicant’s argument section above. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN P CORNET/Primary Examiner, Art Unit 1628